Citation Nr: 1628768	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-32 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for schizoaffective disorder, bipolar type (previously rated as bipolar disorder), for the period from October 24, 1996, through April 1, 2014. 
 
 2. Entitlement to an effective date prior to November 20, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 
 3. Entitlement to an effective date prior to November 20, 2010, for the award of Dependents Educational Assistance (DEA) benefits. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

 The Veteran served on active duty from July 1976 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from May 2007 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2007, the RO, as relevant, granted service connection for bipolar disorder and assigned an initial 10 percent rating, from October 24, 1996, to May 1, 1997; and a 0 percent (noncompensable) rating thereafter.  In January 2008, the Veteran's attorney filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010 and the Veteran's appeal was perfected with the filing of a substantive appeal in August 2010.

In the July 2010 SOC, a Decision Review Officer (DRO) assigned the following ratings for the service-connected psychiatric disability: an initial 10 percent disability rating from October 24, 1996; a 50 percent disability rating from December 19, 2000; a 30 percent disability rating from February 16, 2001; a 50 percent disability rating from December 4, 2001; a 30 percent disability rating from September 25, 2002; a 50 percent disability rating from February 6, 2006; a 30 percent disability rating from August 1, 2006, and a 50 percent disability rating from January 31, 2007. 

In September 2011, the RO recharacterized the service-connected psychiatric disability as schizoaffective disorder, bipolar type (previously rated as bipolar disorder) and continued the 50 percent disability rating from January 31, 2007.  In the same decision, the RO awarded a TDIU and DEA benefits, effective November 20, 2010. 

In October 2011, the Veteran's attorney filed a notice of disagreement regarding the effective date assigned for the awards of a TDIU and DEA benefits.  An SOC was issued in March 2012 and the Veteran's appeal was perfected with the filing of a substantive appeal in April 2012.

In April 2012, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  A transcript of the hearing is of record.  The Veterans Law Judge who presided over the April 2012 hearing has since retired from the Board.  Accordingly, in a June 2015 letter, the Board informed the Veteran of his right to present testimony at another hearing, as provided by 38 U.S.C.A. § 7107(c)  (West 2014) and 38 C.F.R. § 20.707 (2015).  This letter informed the Veteran that if he did not respond in 30 days, it would be presumed that he did not desire another hearing.  In July 2015, the Veteran's attorney responded that the Veteran did not wish to have another Board hearing. 

In January 2014, the Board, as relevant, awarded an initial rating of 50 percent for schizoaffective disorder, bipolar type, for the entire period under consideration.  At the same time, the Board remanded the matter of an initial rating in excess of 50 percent for the service-connected psychiatric disability, as well as the claims for an effective date earlier than November 20, 2010 for the awards of a TDIU and DEA benefits to the Agency of Original Jurisdiction (AOJ) for additional development. 

In February 2014, the AOJ implemented the Board's award of a higher initial rating for schizoaffective disorder, bipolar type, awarding the 50 percent rating from the October 24, 1996, effective date of the award of service connection.  Then, after accomplishing the requested action, the AOJ issued an April 2015 rating decision awarding a 100 percent rating for the psychiatric disability, effective April 2, 2014.  However, the AOJ continued to deny a higher rating for the disability prior to date, as well as continued to deny the earlier effective date claims, (as reflected in an April 2015 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration. 

In the February 2014 action, the Board also dismissed the appeal of several unrelated issues.  A search of the online docket database on the website of the Court of Appeals for Veterans Claims (Court or CAVC) shows that the Veteran did not appeal that portion of the Board's decision.  

In September 2015, the Board again remanded the issues on appeal to the AOJ for additional development.  The case now returns for final appellate review.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's schizoaffective disorder, bipolar type (previously rated as bipolar disorder), resulted in lesser symptomatology such as to produce severe impairment of social and industrial adaptability, or occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships, without more severe symptomatology resulting in total social and industrial adaptability or total occupational and social impairment.

2.  Prior to November 20, 2010, the Veteran was gainfully employed as a public school teacher, and such may not be considered marginal employment in a protected or sheltered environment. 

3.  Prior to November 20, 2010, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.

4.   The Veteran was not rated as permanently and totally disabled prior to November 20, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 70 percent rating, but no higher, for schizoaffective disorder, bipolar type (previously rated as bipolar disorder), are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7 (2015); 38 C.F.R. §§ 4.16, 4.132 (in effect prior to November 1996); 38 C.F.R. §§ 4.125-4.130 (in effect from November 1996).

2.  The criteria for the assignment of an effective date prior to November 20, 2010, for the award of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

3.  The criteria for the assignment of an effective date prior to November 20, 2010, for the award of DEA benefits have not been met.  38 U.S.C.A. §§ 3501, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 21.3021 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran's claim for a higher initial rating for his schizoaffective disorder, bipolar type, arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Similarly, his claims for earlier effective dates for a TDIU and DEA benefits likewise stem from his disagreement with the initial award of such benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating for his psychiatric disability as well as the initially assigned effective dates for his TDIU and DEA benefits, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Furthermore, the Veteran was sent a comprehensive letter in May 2011 pertaining to his claims for a higher initial rating for his service-connected psychiatric disability and entitlement to a TDIU.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, as will be discussed further herein, the Veteran's entitlement to DEA benefits is derivative of his entitlement to a permanent and total rating.  Therefore, based on the Board's decisions with regard to his initial rating and earlier effective date for a TDIU claims, his claim for an earlier effective date must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the duty to notify is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Furthermore, his VA Vocational Rehabilitation folder and records from the Social Security Administration (SSA) were obtained, and those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal, including the severity of the disability.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  Accordingly, the evidentiary record appears to be complete.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the January 2014 and September 2015 Board remand directives.  Specifically, with regard to the January 2014 directives, the Veteran was sent a letter in February 2014 requesting that he identify any pertinent medical treatment from VA or non-VA health care providers, and he was provided with a VA examination in April 2014.  Thereafter, his claim was readjudicated in an April 2015 supplemental statement of the case (SSOC).  Furthermore, with regard to the September 2015 directives, the Veteran was provided a letter in September 2015 asking that he identify any Workers' Compensation applications and any other pertinent evidence.  His attorney responded in November 2015 by submitting the Workers' Compensation that the Veteran wished to be considered.  Also, the Veteran's SSA records were obtained and associated with the claims file.  Finally, the matter was readjudicated in an October 2015 SSOC.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further action in this regard is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

D.  Bryant Compliance

Additionally, in August 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2012 hearing, the presiding Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and providing an additional VA examination.  This action was undertaken on subsequent remands by the Board.  Furthermore, there is no indication that there is any outstanding evidence that may have been overlooked.  

Finally, the Veteran is currently represented by a private attorney, who submitted legal briefs on multiple occasions, including in May 2015.  In light of the subsequent remands, plus the private attorney's able representation as demonstrated by his briefing of the case, any § 3.103 deficiency is moot because the Veteran is now undoubtedly aware of the issues in his case and the evidence necessary to establish entitlement to the benefits he seeks.  See, e.g., Correia v. McDonald, No. 13-3238, 2016 WL 3591858, at *10 (Vet. App. July 5, 2016).  

Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis - Initial Rating for Schizoaffective Disorder, Bipolar Type (Previously Rated As Bipolar Disorder)

The Veteran is seeking a higher initial rating for his schizoaffective disorder, bipolar type.  The appeal period now before the Board begins on October 24, 1996, which is when service connection was granted for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a 50 percent rating throughout the appeal period prior to April 2, 2014.  Since that date, a total (100 percent) schedular rating has been in effect for the disability.  


A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Veteran has been assigned an initial 50 rating throughout the appeal period.  The disability has been rated under Diagnostic Code (DC) 9432, regarding bipolar disorder.  

During the pendency of this appeal, the VA Schedule for rating mental disorders has been amended.  See 61 Fed. Reg. 52695  -52702 (October 8, 1996).  This amendment was effective on November 7, 1996.  The old and new rating criteria are for consideration, whichever are most favorable to the Veteran, for any time period in which both rating criteria were in effective.  VAOPGCPREC 3-00, 7-03. 

Prior to November 1996, bipolar disorder, schizophrenia, and schizoaffective disorder were evaluated under the General Rating Formula for Psychotic Disorders.  38 C.F.R. § 4.132.  

The rating schedule is set forth as follows:  

General Rating Formula for Psychotic Disorders (in effective from 2/3/1988)

Active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability  
100
With lesser symptomatology such as to produce severe impairment of social and industrial adaptability 
70
Considerable impairment of social and industrial adaptability 
50
Definite Impairment of social and industrial adaptability 
30
Mild impairment of social and industrial adaptability  
10
Psychosis in full remission 
0

Convalescent rating in psychotic disorders:  Upon regular discharge or release to non-bed care from a hospital where a beneficiary has been under care and treatment for a continuous period in the hospital of not less than 6 months, an open rating of 100 percent will be continued for 6 months.  A VA examination is mandatory at the expiration of the 6-month period, after which the condition will be rated in accordance with the degree of disability shown.  Where the beneficiary has been under hospital care and treatment for less than 6 months and is not ratable at 100 percent under the rating formula, consideration should be given to §4.29.  38 C.F.R. § 4.130, Psychotic Disorders.  

Prior to November 7, 1996, when a mental disorder is assigned a 70 percent evaluation, and that mental disorder precludes a Veteran from securing or following a substantially gainful occupation, regardless of whether the Veteran had other compensable service-connected disabilities, the mental disorder must be assigned a 100 percent evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1994); Johnson  v. Brown, 7 Vet. App. 95, 97 (1994); see also Norris v. West, 12 Vet. App. 413, 418-19 (1999). 

Effective on November 7, 1996, the rating criteria for psychiatric disorders were revised and set forth at 38 C.F.R. § 4.130.  Since that time, the schedular disability rating criteria have been set forth in the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130.  

General Rating Formula for Mental Disorders: (in effect from 11/7/1996)
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis."  See 80 Fed. Reg. 14308 (March 19, 2015); 79 Fed. Reg. 149, 45094.  (The final rule made no change to the symptomatology set forth at any of the disability levels in the General Rating Formula for Mental Disorders.)  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  See 80 Fed. Reg. 14308.  Here, the RO certified the case prior to that date.  Therefore the appeal is governed by DSM-IV.  

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014). 

C. Application of the Rating Schedule

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the Veteran's disability picture more nearly approximated the rating criteria for an initial 70 percent disability rating, but not higher.  The reasons for this decision follow.

Under the "old" rating schedule for evaluating psychotic disorders, the Veteran did not manifest active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability, but did manifest lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  

Most notably, the Veteran was a public school teacher prior to November 2010, when he stopped working.  Representative of his functioning during that time period are two reports from his school in March 1996 and May 1996.  In the March 1996 letter, it was noted that the Veteran had been observed through the course of the school year during a number of his classes.  During these observations, it was found that "quite obvious many times you were unprepared, confused, and disorganized."  The Veteran had not shown improvements even after meeting with the principal, and there were complaints from parents, students, and other staff.  The May 1996 letter again noted the Veteran's need to be more organized and task-oriented; his students were unclear and seemed not to understand what was presented.  He was confused by a student who asked several questions.  On the next observation, he had been better organized and adequately presented and was found to be trying hard to master the tools necessary, but it was recommended that he explore additional professional development opportunities and the mentoring program, otherwise, he would not be recommend for continued employment.  

This assessment of being disorganized and confused continued to manifest throughout the appeal period.  During a private psychological evaluation in December 2000, it was noted that he had a very disorganized presentation.  Throughout private therapy, including in November 2008, he reported difficulty organizing his paperwork at school and procrastinating doing his grading.  

The Veteran then received a written warning from the school principal in February 2010 because he did not provide lesson plans for substitutes when he was away, and his failure to provide lesson plans was noted to be a continued demonstration of his inability to be organized.  His "clear and admitted lack of organization skills" was noted as "[u]nacceptable," and his deficiencies had a major impact on student learning.  

The Veteran underwent a private neuropsychiatric evaluation in May 2010, which again noted his complaints of disorganization, clumsiness, and difficulty focusing within the classroom.  On objective testing, his disorganization in thinking was evident particularly when attempting to recall his personal history.  His verbal abilities were at times also found to be qualitatively delayed in onset, perseverative, and disorganized.  

The Veteran's private therapist wrote a letter to the school system in March 2011 explaining that some examples of the nature of his impairment included difficulty organizing and sustaining attention to complete plans and grading; avoiding involvement and confrontation with students; and inability to process and apply trainings from peers and supervisors.

A November 2006 assessment summarized that the Veteran struggled with cognitive dysfunctions.  Letters from his private therapist written in March 2010, March 2011, and July 2011 likewise reported his cognitive processing difficulties.  

Although the Board has highlighted only these records, the Veteran's inability to organize his thinking, which manifested at school through a disorganized teaching presentation, has been pervasive throughout the appeal period.  

The Veteran has also manifested psychotic symptomatology, including while teaching.  Specifically, in November 2006, it was noted that he had auditory and visual hallucinations.  A June 2008 letter, which provided an exhaustive summary of his history, noted his hospitalization for one week in December 2000 due to such symptoms as paranoia, hearing voices, hallucinations.  After release, he reported still hearing voices, but no hallucinations.  Beginning with a private evaluation conducted during April/May 2010, it was noted that he was having hallucinations two or three times per week, including in the classroom.  A friend informed the private psychiatrist at the time of the April/May 2010 examination that the Veteran hallucinated in the classroom and would tell his students about it.  His private treating psychiatrist in January 2011 likewise noted hallucinations in the classroom.  An April 2014 VA examiner also documented persistent delusions or hallucinations.  Finally, a SSA psychiatrist accurately summarized the record in November 2011 by noting that he had hallucinations when under stress.  

These hallucinations appear to have waxed and waned.  For instance, in December 2000, his hallucinations were noted to be controlled by medicine, and in December 2001, he reported having no hallucinations, but gave a past history of hearing voices and a feeling of people staring in his windows.  By April 2010, it was noted he was having hallucinations two times per week, having increased in the past year and a half.  Then at the May 2010 neuropsychiatric evaluation, he reported daily auditory hallucinations and visual hallucinations 2 to 3 times per week.  In September 2010, he denied visual hallucinations with occasional auditory hallucinations.  On VA examination in July 2011, however, it was noted that he periodically heard male voices (noted as auditory hallucinations) and had visual hallucinations when under stress.  

In a May 2010 letter, his private therapist explained that the Veteran's mental (and physical) conditions "seriously affect [his] functioning at work and his day to day functioning."  Given his symptomatology, his private psychiatrist "strongly" recommended in May 2010 that the Veteran be "relieved of classroom duties as soon as possible."  

Finally, a January 2001 private hospital discharge summary noted thought content that was "somewhat bizarre."  The May 2010 neuropsychiatric evaluation also noted bizarre thinking, and a February 2011 private consultation noted bizarre ideations at times.  

Thus, the record supports a finding that the Veteran had active psychotic manifestations that waxed and waned during the appeal period.  Overall, this evidence is consistent with active psychotic manifestations of such extent, severity, depth, persistence or bizarreness that did not produce total social and industrial inadaptability, but produced a severe impairment of social and industrial adaptability.  Thus, a 70 percent rating under the old criteria is warranted.  See 38 C.F.R. § 4.132, General Rating Formula for Psychotic Disorders (in effect prior to November 1996).

Moreover, consistent with the 70 percent criteria in effect since November 1996, the Veteran has had occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

With regard to suicide ideation, the Veteran had suicide ideation in December 2000 (as noted in a June 2008 report), July 2002, June 2008, and April/May 2010.  He also regularly denied suicide ideation, but in July 2011, his private therapy best summarized that he was not currently suicidal but had struggled with this in the past.  

With regard to speech intermittently illogical, obscure, or irrelevant, the Veteran was noted to have circumstantial and mildly pressured speech at VA in June 1997.  He had pressured speech at VA in September 1997 and again in March 1998.  A private psychiatrist found in December 2000 that he had no speech abnormality, as did the evaluations in April/May 2010 and July 2011.  However, the private neuropsychiatric examination in May 2010 noted that the Veteran's language became increasingly circumloquatious during the examination, and his verbal abilities were at times qualitatively delayed in onset, preservative, and disorganized.  The September 2011 SSA assessment likewise noted the circumstantial and perseverative verbal style, which made communication difficult.  

With regard to impaired impulse control, the record shows ongoing problems with spending too much money during manic phases of the Veteran's condition.  Beginning with a September 1997 VA consultation, it was noted that he had impulsive spending.  Due to this, his wife handled the money in the relationship, as reported in the April/May 2010 private evaluation.  In fact, the July 2011 VA examiner noted that he would spend excessive amounts of money, and this VA examiner found that the Veteran was not capable of managing his own funds.  (A finding of incompetency by VA was not made due, in part, to an October 2011 letter from his private psychiatrist who found that the Veteran was capable of managing his benefits.)  

With regard to near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and neglect of personal appearance and hygiene, his wife expressed her belief at the time of the April/May 2010 private evaluation that, if it was not for her, the Veteran would not be able to function.  That private evaluation notes that the Veteran's appearance had improved since his marriage.  Consistent with her conclusion, his department head also reported during the April/May 2010 private evaluation that the Veteran at times was basically unkempt and disheveled.  Even earlier, he presented with a disheveled appearance in December 2000 and again in December 2001.  Private psychiatric consultations in September 2010, February 2011, and March 2011 noted a continued disheveled appearance.  

With regard to difficulty in adapting to stressful circumstances (including work or a worklike setting), it was explained herein above that the Veteran experienced ongoing stress at work, which caused him to have increased hallucinations and an overall corresponding increase in his symptoms, which, in turn, decreased his functioning at work.  In a March 2010 letter, his private treating therapist specifically summarized that the high pressure and stress from his demanding job further decreased his functioning and increased his symptoms of his mental illnesses.  She went on to note that the Veteran had consistently struggled with his job because of the high demands and stressors which, in turn, exacerbated his mental illness.  

As further evidence of his difficulty in adapting to stressful circumstances, hospital records (for a "partial" hospitalization program) in December 2001 noted that the Veteran had been assaulted one month earlier when trying to discipline a student.  This caused him to miss work due to an increase in his symptoms, which led to his private psychiatrist referring him to the hospital program for treatment.  A June 2008 letter from his private therapist explained that in December 2001, he had missed many days of work during November, December and January, due to his symptoms.  She also noted, for instance, that he had "played hookie" for two days in January 2007 because he was "too stressed to teach."  In February 2007,  it was noted that he had problems with the principal due to his classroom being a mess, so he had to take the rest of day off because he was upset.  His best friend reported during the April/May 2010 private evaluation that the Veteran had cried during class.  In December 2009, it was noted that he struggled to discipline his students.  Again at the July 2011 VA examination, he complained that school was his biggest stressor, especially discipline.  Likewise, the SSA psychiatrist in September 2011 concluded that the Veteran had markedly limited ability to change in a work setting.  
  
With regard to an inability to establish and maintain effective relationships, the evidence shows that the Veteran is married and has some friends, but these relationships are not shown to be effective.  The May 2010 neuropsychiatric evaluation best summarized that the Veteran's relationships had seemingly become increasingly insecure and unreliable, because he had permitted others to be exploitive and somewhat abusive, and his erratic behavior may have served to further alienate those upon whom he depended with an inability to regulate his emotional controls.  He struggled with being obliging and submissive, and there were times when he may anticipate disappointment in relationships with others, perhaps even exasperating those around him by questioning the genuineness of their support of him.  Also representative, the April/May 2010 evaluation noted that he was anxious in social situations, avoided social gatherings, and had anxiety attacks.  

Finally, there are demonstrated deficiencies in judgment, thinking, and mood.  The April/May 2010 evaluation noted that both insight and judgment could be limited when in a manic state, and he was an anxious person, worried that something bad would happen, which caused difficulty concentrating due to worry.  This evaluation went on to note that his condition had a negative impact on his social, occupational, and daily living functioning as well as affecting his judgment, thinking, and mood.  A December 2000 private evaluation noted thought content that involved delusions and paranoia.  At the July 2011 VA examination, he was noted to experience racing thoughts in past depressive episodes.  The April 2014 VA examination also noted an impaired thought process.  

With specific regard to mood, the Veteran's bipolar disorder was manifested by alternating depressive and manic moods.  In June 1998, it was noted that he had mood cycles several times weekly with mild to moderate depression for one-day periods and mood elevations for one-day periods.  Again in March 2001, his private therapy noted rapid mood swings.  

Overall, this presentation is consistent with occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  

Thus, a 70 percent rating is warranted under both the old and new rating criteria.  However, the next higher rating, 100 percent, is not warranted under either criteria.  

In this regard, it is not materially in dispute that the Veteran has manifested with some symptoms at the higher level under both the old and new criteria.  As explained in greater detail herein above, he has experienced ongoing hallucinations, including in the classroom.  Also, he has experienced delusions, as noted in December 2000, April/May 2010, and the April 2014 VA examination.  Further, the April/May 2010 evaluation notes behavior that would be judged as grossly inappropriate if he were with people who did not know him or know about his mental illness.  Also, a July 2011 letter from his private therapy states that he struggled to do some basic adult living skills.  

Finally, the Veteran has had several car accidents and tickets, as he wrote in March 2010, plus a motorcycle accident in April 1998.  At the April 2014 VA examination, he reported that he had an episode in September 212 where he drove off the road and did not remember what had happened, so that he had not driven since the incident.  Also, he reported during private therapy in September 2006 that his house burned.  His attorney argued in a May 2015 brief that this evidence was consistent with a persistent danger of hurting himself or others.  (The attorney also referred to the Veteran's intermittent suicide ideation; however, the Veteran continuously denied any intent or plan.)  

Despite the presence of those higher-level symptoms, the evidence does not show a total occupational impairment prior to November 2010.  To reiterate, the Veteran stopped working in November 2010, and there is no material dispute that this resulted from his service-connected symptoms.  He has been granted a TDIU since November 2010 for that reason.  

Prior to when the Veteran stopped working, he applied for VA Vocational Rehabilitation benefits in January 1997; however, such appears to have been disallowed based on the fact that he was beyond his eligibility termination date.  At such time, he reported that he was working as a teacher, but marked that he wanted to go to college or vocational school.  He again applied for Vocational Rehabilitation benefits in October 2010.  However, he subsequently withdrew his application the following month, because "he does not feel he can move forward with vocational goals."   These Vocation Rehabilitation applications demonstrate the Veteran's belief that he was not totally occupationally impaired until he actually stopped working in November 2010 as such reflect his desire to pursue alternative career paths, to include undergoing additional training and/or education.  

Immediately prior to when he stopped working, his private therapist stated in January 2010 that his functioning at work was worsening.  In a March 2010 letter, the same therapist gave her professional opinion that the Veteran's "illness is very disabling and I am surprised he has been able to keep his teaching job for so long."  In April 2010, the therapist commented that his symptoms continued to disable his functioning to complete his job responsibilities.  This therapist gave her professional opinion in a May 2010 letter that the Veteran would not be able to secure or sustain employment outside of his current protective tenured teaching position.  Then, after he stopped working, the therapist wrote  in a March 2011 letter that it was her professional opinion that the Veteran would not be able to get or meet the demands of any gainful occupation.

The Veteran's private psychiatrist similarly declared in May 2010 that, given the Veteran's present mental status "I would strongly recommend he be relieved of classroom duties as soon as possible."

At the May 2010 neuropsychiatric evaluation, the psychologist remarked that the Veteran continued teaching "despite evidence that his mental status precludes him from fulfilling performance expectations and that the added stress associated with his failure to meet those expectations is exacerbating his psychotic condition."  

The Board notes that the Veteran's GAF scores also indicate difficulty with work.  In this regard, a GAF score of 50 was assigned in December 2000.  A GAF score of 40 was assigned upon partial hospitalization in December 2001.  A GAF score of 75 was assigned in June 2005.  A GAF score of 55 was assigned in January 2006.  A GAF score of 40 was assigned in May 2010.  A GAF score of 35 was assigned by the private psychologist at the April/May 2010 evaluation.  The Veteran's treating therapist gave a GAF score of 45 in May 2010.  The July 2011 VA examiner also gave a GAF score of 45.  

The lowest GAF score was 35, which was given by the private psychologist in April/May 2010.  This score reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See DSM-IV-TR, p. 34.  

Despite this evidence, the Veteran continued working until November 2010.  The Veteran himself most accurately summarized in a June 2011 SSA disability questionnaire, as follows: 

Despite my mental illnesses, which I have struggled with all my life, I have worked hard and have been able to maintain fairly regularly employment throughout most of my adulthood.  Unfortunately, my mental health has deteriorated over the past few years, such that I can no longer maintain productive employment.

Because the Veteran was able to maintain full employment until November 2010, it cannot be concluded that he had a total occupational impairment prior to that time.  Thus, a 100 percent rating cannot be assigned under either the old or new criteria.  38 C.F.R. § 4.16(c) (1994); Johnson, 7 Vet. App. at 97; 38 C.F.R. § 4.129 (2015).  As discussed herein below, he did not work in a protected work environment, nor does the rating schedule for evaluating psychiatric disabilities contemplate such factors.     

Thus, a total occupational inadaptability/impairment is not demonstrated.  Furthermore, a total social inadaptability/impairment is not established.  

Much earlier, in June 1998, at VA he reported having made several friends over the past year.  In December 2000 (private psychiatry), May 2001 (private psychiatry), June 2011 (SSA disability questionnaire), and at the July 2011 VA examination and the April/May 2010 private evaluation, the Veteran reported participating in church activities.  In August 2006, he reported to his private psychiatrist that he was working with a friend on lesson plans.  Similarly, at the April/May 2010 private evaluation, the Veteran noted friends who were teachers.  Additionally, his "best friend" was interviewed during the course of that evaluation.  In the June 2011 SSA disability questionnaire, he reported having a few friends outside of church, plus his family, although he was not close to them.  At the July 2011 VA examination, he additionally reported having a good relationship with his mother and father, his two brothers, two sisters-in-law, one sister, one brother-in-law, two nieces, and two nephews, plus "approximately three friends" and being casually acquainted with his neighbors.  Then, he reported to his private psychiatrist in December 2011 that he was volunteering and getting along with his spouse.  Most recently, the Veteran reported during the April 2014 VA examination that his marital status had not changed, although he did complain of being "very socially isolated, more so in the past two years."  

Thus, it appears that the Veteran became more socially isolated over time, especially after he stopped working.  Nonetheless, he married his current spouse in May 2003, and they have remained married throughout this time.  This marriage has not been entirely effective.  For instance, in July 2011, the Veteran complained that his wife bossy and irrational sometimes.  In June 2012, the Veteran complained of discord at home; he felt his wife was jealous of him.  At an April 2013 private psychiatry consultation, he complained that his wife was yelling at him for not completing chores.  Thus, it cannot be concluded that the marriage was entirely effective, as supporting the 70 percent rating.  However, the fact that he had some friends, remained involved in his church, and remained married to the same person are inconsistent with a finding of a total social inadaptability/impairment, including under the old criteria and the new criteria.  

Because neither total social and occupation inadaptability or a total social and occupation impairment was not factually ascertainable prior to April 1, 2014, a 100 percent disability rating cannot be assigned prior to that date.  

As a final matter, the private psychologist explained in the April/May 2010 evaluation report that he had the rating criteria that were effective from October 1996, as well as the rating criteria that became effective in November 1996, and offered his "professional opinion with a reasonable degree of psychological certitude that the most appropriate disability rating from both of those periods should be 100%."  

The Board notes here that this psychologist was not offering an opinion on the severity of the Veteran's disability.  Instead, the psychologist was giving a direct opinion on what disability rating should be assigned under VA's rating schedule.  To the extent this doctor was offering an opinion as to which disability rating is warranted, the opinion is tainted for attempting to make factual findings and legal-adjudicative-determinations.  In this regard, it is important to stress that any examiner's opinions must be confined to medical ones, because the ultimate determination as to what disability rating to assign is a legal one.  Such a legal determination is within the Board's adjudicative authority, rather than an examiner's.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Because the Board cannot rely on a medical expert's opinion on a legal matter, the probative value of this doctor's opinion, where giving an opinion as to what disability to assign, is not probative.  See Sizemore v. Principi, 18 Vet. App. 264, 275 (2004); Colayong v. West, 12 Vet. App. 524, 534-35 (1999) (remanding the claim for a new independent medical examination because the previous examination was obtained by "tainted process"); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994) (same); cf. Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).

Furthermore, the probative value of such an opinion, even if intended as a medical opinion, is greatly diminished by the apparent inconsistencies in the private provider's conclusion that a 100 percent rating is warranted.  

In this regard, the Board is entitled to utilize common sense in drawing reasonable inferences from the facts of record when adjudicating claims.  Indeed, "[d]rawing an inference based on the evidence is at the heart of any adjudication."  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (internal quotation marks omitted).  Of course, the Board is not permitted to makes inferences that are beyond its competence, such as opining on medical questions.  See id. (stating that "when a Board inference results in a medical determination, the basis for that inference must be independent and it must be cited").  But nothing prohibits the Board from relying on reasonable inference in matters of common knowledge or experience.  See Colorado v. McDonald, No. 15-0994, 2016 WL 3193825, at *7 (Vet. App. June 9, 2016) (nonprecedential).  

Accordingly here, it is particularly difficult to reconcile and understand how the psychologist could find the Veteran to be totally socially and occupationally impaired while including extensive interviews with the Veteran's spouse, friends, and family, plus his work associates.  Stated differently, the examiner's internally inconsistent conclusions do not comport with common sense.  Accordingly, the examiner's explanation is not understandable, and the inferences do not appear to follow from the facts and information given.  

Because of these multiple factors, this private medical opinion cannot be considered probative evidence tending to support assignment of a higher rating.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In short, the Veteran's symptomatology has not been manifested by total social and occupational inadaptability or impairment.  Consequently, the next higher, 100 percent, schedular disability rating is not warranted under either the old or new criteria.  

The Board notes at this point that the Veteran's private attorney in the May 2015 brief argued that the evidence showed virtual isolation in the community and symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes, which is consistent with a 100 rating under DC 9432 in the schedule in effect in 1996.  The Board observes that these criteria are listed in the General Rating Formula for Psychoneurotic Disorders, whereas the Veteran's disability is rated under the General Rating Formula for Psychotic Disorders.  Analogous rating under the General Rating Formula for Psychoneurotic Disorders is not permissible here because the Veteran's condition is specifically listed in the rating schedule General Rating Formula for Psychotic Disorders.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Any discrepancies between the levels of disability in the General Rating Formula for Psychoneurotic Disorders and the General Rating Formula for Psychotic Disorders must be understood to reflect the Secretary's judgment regarding the relative severity of the conditions rated under each General Rating Formula. See Prokarym v. McDonald, 27 Vet. App. 307, 311 (2015).  Thus, even if the Veteran's symptoms manifested to the extent argued by the Veteran's attorney (which the Board is not conceding), there is no incongruity in denying a 100 percent higher rating under the General Rating Formula for Psychotic Disorders.  See id. 

In conclusion, when reconciling the various medical reports into a consistent picture, it must be found that the Veteran's disability picture is most consistent with an initial 70 percent disability rating, but not higher.  Aside from the staged ratings already assigned, no higher or earlier increased disability ratings are warranted.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  Finally, this is an appeal of the initial ratings assigned, which means that a higher rating may not be assigned any earlier than the effective date for the award of service connection in this case.  See, e.g., Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).  

The Board has resolved all reasonable doubt in the Veteran's favor in reaching all determinations.  The Board has been particularly mindful that the Veteran is diagnosed with multiple medical and psychiatric conditions apart from the service-connected schizoaffective disorder.  For instance, the May 2010 neuropsychiatric evaluation reflects diagnoses of schizoaffective disorder, bipolar type; opioid dependence (by history); rule out posttraumatic stress disorder (PTSD); and dependent personality disorder.  The April/May 2010 evaluation likewise reflects diagnoses of bipolar disorder, severe, with psychotic features; general anxiety disorder; social phobia; and avoidant personality disorder; plus narcolepsy.  The April 2014 VA examiner, by comparison, found that the Veteran did not have more than one mental disorder diagnosed.  In light of the April 2014 VA examiner's assessment, and because the earlier evidence does not sufficiently separate the effects of the nonservice-connected diagnoses from the service-connected symptomatology, all symptomatology has been considered in assigning the 70 percent disability rating.  See Mittleider, 11 Vet. App. at 182.

In light of the foregoing, the appeal is granted to this extent.  

D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, referral for extraschedular consideration is not warranted.  
The General Rating Formula for Psychotic Disorders (in effective prior to November 1996) and the Schedule of Ratings for Mental Disorders (in effect since November 1996) provide broad criteria with non-exhaustive examples.  The rating schedule was purposely designed to compensate for all psychiatric symptoms of his disability, and the complete and comprehensive signs and symptoms of the Veteran's psychiatric condition are contemplated by the rating schedule.  Therefore, the schedular rating criteria must necessarily be deemed adequate to evaluate the comprehensive symptoms and manifestations directly associated with the Veteran's disability.  See Vazquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442-43.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected schizoaffective disorder, bipolar type.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

III.  Analysis - TDIU 

The Veteran has been assigned a TDIU since he stopped working in November 2010.  As his attorney set forth in a May 2015 brief, it is his contention that a TDIU is warranted prior to that time because, although he was working, his teaching position was a protected or sheltered work environment.  The attorney went on to argue that "[t]he tenure previously obtained and the protections and defense-help from his union against the [school] administration indicate just how protected and sheltered [the Veteran] was, in order to prevent him from losing his job." 

Stated different, there is no material dispute that the Veteran was engaged in full-time employment prior to November 20, 2010.  The material question is whether that employment was marginal by reason of being in a protected environment.  

A.  Applicable Law

(1) Schedular Criteria & General Considerations

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992); accord Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  The responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore, 26 Vet. App. at 381. 

Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

(2) Gainful Employment

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a). 

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  "Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability."  38 C.F.R. § 4.17(a); see also Moyer v. Derwinski, 2 Vet. App. 289, 295 (1992) (applying the definition of "marginal employment" in § 4.17(a), which concerns TDIU pension claims, to TDIU a compensation claim). 

Consideration of marginal employment is not limited to only currently-employed Veterans.  Rather, when the facts of the case reasonably raise the issue of whether the Veteran's ability to work might be limited to marginal employment, the Board's statement of reasons or bases must address this issue and, when appropriate, explain why the evidence does not demonstrate that the Veteran is incapable of more than marginal employment.  Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).

A Veteran can establish marginal employment either by demonstrating an income less than the poverty threshold established by the U.S. Census Bureau or by the facts of his particular case.  Thus, if the evidence or facts reflect that a Veteran is capable only of marginal employment, he is incapable of securing or following a substantially gainful occupation, and is therefore entitled to a TDIU if his service-connected disabilities are the cause of that incapability.  Id.

The Board must consider the evidence and expressly state whether the Veteran would be able to obtain or maintain a substantially gainful occupation-or, put another way, whether the Veteran is capable of more than marginal employment. Id. at 72.  

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words, a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income" prior to when he was last employed.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (addressing a situation where "the exact nature of the Veteran's day-to-day work activities is unclear; however, it is not disputed that he runs his own business managing pension investments," where he is "responsible for hiring employees and meet[ing] individually at least four times per year with each of his '20 investment clients.'") (internal citations omitted). 

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The phrase "unable to . . . follow a substantially gainful occupation" is most naturally construed to refer to an inability to pursue the means of earning a reasonable living.  Under this standard, not every period of inability to work would establish an inability to pursue a substantially gainful occupation.  In view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a Veteran from securing or maintaining substantially gainful employment.  VAOGCPREC 5-2005.

VA regulations suggest that the determination as to a Veteran's ability or inability to follow a substantially gainful occupation must be based upon consideration of such factors as the frequency and duration of any episodes of incapacity, the Veteran's employment history and current employment status, and the Veteran's annual income from employment, if any.  VAOGCPREC 5-2005.

When a Veteran is actually employed, the nature of the employment and the extent of annual earnings from such employment are relevant in determining whether the Veteran is able to follow a substantially gainful occupation.  VAOGCPREC 5-2005.

It is not possible to identify a generally-applicable minimum period of incapacity that will be sufficient to render a Veteran unable to follow a substantially gainful occupation.  Rather, that determination must be based on the facts of each individual case, taking into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the Veteran's employment history and current employment status, and the Veteran's annual income from employment, if any.  VAOGCPREC 5-2005.

(3) Employability

In determining employability, consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability-not whether a Veteran is unemployable solely due to his/her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore, 26 Vet. App. 376; accord Hatlestad, 5 Vet. App. at 529.  In doing so, if it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

An assessment of TDIU entitlement based on the combined effects of all service-connected disabilities should address all such disabilities.  Therefore, the cumulative effects (functional impairment) of all service-connected disabilities should be addressed in determining if the service-connected disabilities prevent substantially gainful employment.  Floore, 26 Vet. App. 376; accord Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013).

B.  Discussion

The Veteran's combined disability rating meets the criteria for award of a schedular TDIU as of October 24, 1996, because there are two or more service-connected disabilities, with one of those disabilities is ratable 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Specifically, prior to November 20, 2010, the Veteran was service-connected for schizoaffective disorder, bipolar type, rated as 70 percent disabling as assigned by the Board herein; residuals of tibial and fibular fractures of the left lower extremity, rated as 20 percent disabling; residuals of os calcis fracture of the right ankle, rated as 10 percent disabling; residuals of carpal navicular fracture of the left wrist, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; residuals of sacral fracture, rated as noncompensably disabling; and bilateral hearing loss, rated as noncompensably disabling.

With regard to whether he worked in a protected work environment, it is not clear whether the Veteran is asserting that he had academic tenure in the sense of an earned right to due process, such that the teacher "has a right to know why a discharge is being sought by the employer and a right to have the issue decided by an impartial body."  See http://www.aft.org/ae/summer2015/kahlenberg#sthash.b2oSoyJM.dpuf

Conversely, the Veteran may intend that he had "tenure" in the sense of being  allowed to continue working only by means of union involvement, accommodating bosses, and the progressive discipline policies dictated by a collective bargaining agreement.  See, e.g., Giusti v. Gibson, No. 13-0958, 2014 WL 2926222, at *5 (Vet. App. June 30, 2014) (J. Greenberg, nonprecedential).  

Ultimately, this distinction is immaterial because neither work environment is within the meaning of a protected environment in § 4.16(a).  Essentially, the Veteran maintains that he worked in a protected environment as demonstrated by the fact that he was not fired despite his deficiencies at work.  See, e.g., Collins v. McDonald, No. 15-0086, 2016 WL 702501, at *1 (Vet. App. Feb. 22, 2016) (nonprecedential).  

However, this is not type of employment, his union membership notwithstanding, that is analogous to "a family business or sheltered workshop."  At the outset, it is important to highlight that the clause in § 4.16(a) pertaining to a protective environment is entirely permissive:  marginal employment may also be held to exist, on a facts found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  See 38 C.F.R. § 4.16(a).  

Here, the record is devoid of evidence indicating that the Veteran's employment in a public school system was "protected" or "sheltered."  First, any due process protections afforded by his union membership were earned by him; they were not charitably conferred on him at the benefaction of his employer in order to allow him to maintain employment despite his disability.  Moreover, he was not otherwise being sheltered at his place of employment only through the benevolence, compassion, and understanding of the employer.  Stated differently, the Veteran was not retained in his position despite evidence of good cause for termination.  

Moreover, he has not presented, and the record does not contain, lay or other evidence of duty restrictions, special treatment, or other accommodations that would reflect that he was treated differently than any other public school teacher.  See Keathley v. Shinseki, No. 12-2939, 2013 WL 6710410, at *6 (Vet. App. Dec. 20, 2013) (J. Bartley, nonprecedential).  

To the contrary, he presented ongoing evidence that his school continuously monitored his work and disciplined him when his deficiencies warranted it.  He then voluntarily left employment after he was called into the principal's office, which "put him over the edge."  See April 2011 Veteran testimonial statement.  This evidence shows that his employer could, and did attempt, to take the necessary steps toward removing him from his position.  Furthermore, the nature of the Veteran's departure indicates that his employer was not attempting to protect or shelter him from the stresses of the position in order to retain him in his position despite the impact of his disabilities on his work performance.  Thus, the meaning of "protected environment" cannot be extended to the circumstances of his employment.  See 38 C.F.R. § 4.16(a).  

In short, the Veteran maintained gainful employment until November 20, 2010.  His position was not a protected or sheltered environment.  He was capable of more than marginal employment prior to that time.  See Ortiz-Valles, 28 Vet. App. at 72.  Therefore, entitlement to a TDIU prior to November 20, 2010, is not warranted.

As a final corollary matter, the Board notes that the Veteran is assigned a 100 percent schedular rating for his schizoaffective disorder, bipolar type, from April 2, 2014.  Prior to that time, he was assigned a 100 percent TDIU rating from November 20, 2010, until April 2, 2014.  At no time, however, has he had separate disabilities rated as 60 percent disabling.  His other disabilities were assigned a combined rating of 40 percent beginning from January 1997.  Moreover, the Veteran, at no time, was substantially confined as a direct result of a service-connected disability to his or her dwelling and the immediate premises.  Thus, special monthly compensation is not payable at the specified rate under 38 U.S.C.A. § 1114(s).  

IV.  Analysis - DEA Benefits

The Veteran also seeks an effective date prior to November 20, 2010, for the award of DEA benefits.  

As relevant, Chapter 35, Title 38, United States Code, provides for educational assistance for eligible persons whose spouse, as a result of qualifying service, has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3500, 3501.

In the present case, it is undisputed that VA has not adjudicated the Veteran as permanently and totally disabled prior to November 20, 2010.  

The pertinent legal authority governing entitlement to DEA benefits is clear and specific in requiring the Veteran be rated as permanently and totally disabled by service-connected disability.  The Board is bound by the law as written.  As, on these facts, there is no legal theory that would permit an award of DEA benefits prior to November 20, 2010, the Veteran's  appeal for an earlier effective date must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).    


ORDER

An initial 70 percent rating, but no higher, for schizoaffective disorder, bipolar type (previously rated as bipolar disorder), for the period from October 24, 1996, through April 1, 2014, is granted, subject to the laws and regulations governing payment of monetary benefits.

An effective date prior to November 20, 2010, for the award of a TDIU is denied.

An effective date prior to November 20, 2010, for the award of DEA benefits is denied. 



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


